DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
Per the applicants RCE filled on 8/5/2022, this new action follows, the claims examine are as filled on 7/19/2022.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 9-11, 15-17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pindeus et al (US Pub. 2019/0176820) in view of Spatio-temporal action recognition:  survey, by Bhoi (IDS document) and 2D/3D Pose estimation and action recognition using mulitask deep learning, by Luvizon et al (IDS document).  
With respect to claim 1, Pindeus discloses A computer-implemented method of recognition of actions performed by individuals (see figure 2), the method comprising:
by one or more processors, obtaining images including at least a portion of an individual (see figure 1, numerical 112 camera and 114 individual);
by the one or more processors, based on the images, generating [implicit representations of poses of the individual in the images, the implicit representations including feature vectors and not including key points and not including 2 dimensional (2D) and three dimensional (3D) individual skeleton data] (see figure 2, numerical 202, and figure 4 for implicit representations of individual); and
by the one or more processors, determining an action performed by the individual and captured in the images [by classifying the implicit representations of the poses of the individual], (see figure 2, numerical 202 processor and figure 11 numerical 1112 output command corresponding to intent “action performed) and see figure 8 for the different actions; and paragraph 0019 for description), as claimed.
However, he fails to explicitly disclose the generating implicit representations of poses of the individual in the images, the implicit representations including feature vectors and not including key points and not including 2 dimensional (2D) and three dimensional (3D) individual skeleton data, and by classifying the implicit representations of the poses of the individual, as claimed.  
Bhoi in the same field teaches generating implicit representations of poses of the individual in the images, the implicit representations including feature vectors and not including key points and not including 2 dimensional (2D) and three dimensional (3D) individual skeleton data, (see figure 2, Tube proposal network, section 4.2, tube convolutional neural network, for generating bounding boxes, and page 3, left hand column lines 3-4, actionness probability “implicit representation”, this does not includes key points and skeleton data), as claimed.  
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the references as they are analogous because they are solving similar problem of pose determination of an individual using image analysis.  Teaching of Bhoi to get the implicit representation of the object in the image can be incorporated in to the Pindeus system to yield a 3D pose estimation and human action recognition.  
And, Luvizon in the same field teaches by the one or more processors, determining an action performed by the individual and captured in the images by classifying the implicit representations of the poses of the individual, (see figure 2 and 5 of the CNN, “classifying”) as claimed.  
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of pose determination of an individual using image analysis.  Teaching of Luvizon can be incorporated in to the Pindeus and Bhoi system as suggested in the intent determination module (see figure 3, numerical 332) for suggestion, and modification yields a 2D and 3D pose estimation and human action recognition (see Abstract) for motivation.  

With respect to claim 2, combination of Pindeus, Bhoi and Luvizon further discloses wherein the implicit representations include feature vectors from which key points with three dimensional (3D) coordinates corresponding to a pose of a skeleton of the individual may be derived, (see Pindeus paragraph 0030, sequence of images creates a vector of keypoints “feature vector”), as claimed.

With respect to claim 5, combination of Pindeus, Bhoi and Luvizon further disclose wherein the generating the implicit representations includes generating the implicit representations of the poses of the individual in the images using a first neural network, (see Luvizon figure 2) as claimed.

With respect to claim 6, combination of Pindeus, Bhoi and Luvizon further discloses training the first neural network to determine at least one of two dimensional (2D) and three dimensional (3D) poses of individuals in images, (see section 3.1.1, and section 2.2), as claimed.

With respect to claim 7, combination of Pindeus, Bhoi and Luvizon further discloses wherein determining the action performed by the individual includes determining the action by classifying the implicit representations of the poses using a second neural network, (see Luvizon figure 5), as claimed.

With respect to claim 9, combination of Pindeus, Bhoi and Luvizon further disclose training the second neural network to classify feature vectors according to actions by individuals, (see Pindeus figure 1, numerical 114), as claimed.

With respect to claim 10, combination of Pindeus, Bhoi and Luvizon further disclose wherein the individual includes a human, the poses include human poses, and the action includes an action performed by a human, (see Pindeus figure 1, numerical 114 and figure 8) as claimed.

With respect to claim 11, combination of Pindeus, Bhoi and Luvizon further disclose wherein the images include a sequence of images from a video, (see Pindeus figure 1, numerical 112, and Abstract images from a video feed), as claimed.

With respect to claim 15, combination of Pindeus, Bhoi and Luvizon further disclose by the one or more processors, determining candidate boxes around individual captured in the images, wherein generating the implicit representations includes generating the implicit representations based on the candidate boxes, (see Bhoi page 3, left hand column lines 3-6, bounding box and figure 3), as claimed.
With respect to claims 16 and 17, combination of Pindeus, Bhoi and Luvizon further disclose
by the one or more processors, extracting tubes from the images based on the candidate boxes; and wherein determining the candidate boxes includes determining the candidate boxes using a regional proposal network (RPN) module, (see Bhoi section 4.2, and figure 2 and 3), as claimed.

Claim 23 is rejected for the same reasons as set forth in the rejections for claim 1, because claim 23 is claiming subject matter of similar scope as claimed in claim 1. 

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pindeus et al (US Pub. 2019/0176820) in view of Spatio-temporal action recognition:  survey, by Bhoi (IDS document) and 2D/3D Pose estimation and action recognition using mulitask deep learning, by Luvizon et al (IDS document) as applied to claim 1 above, and further in view of 3D human pose estimation in video with temporal convolutions and semi-supervised training, by Pavllo et al.
With respect to claim 12 combination of Pindeus, Bhoi and Luvizon discloses all the limitations as claimed and as rejected in claim 1, above.  Furthermore, regarding claim 12 combination of Pindeus, Bhoi and Luvizon further discloses generating the implicit representations includes generating the implicit representations based on the images, respectively, (see Pindeus figure 4, 5 and paragraph 0019) as claimed.  
However, they fail to disclose the method further includes concatenating the implicit representations to produce a concatenated implicit representation; and the determining the action includes performing a convolution on the concatenated implicit representation to produce a final implicit representation and determining the action performed by the individual by classifying the final implicit representation, as claimed.
Pavllo in the same field teaches concatenating the implicit representations to produce a concatenated implicit representation; and the determining the action includes performing a convolution on the concatenated implicit representation to produce a final implicit representation and determining the action performed by the individual by classifying the final implicit representation, (see section 3. Temporal dilated convolution model second paragraph), as claimed.
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of pose determination of an individual using image analysis.  Teaching of Pavllo to use getting concatenated images can be incorporated in to the Pindeus system as suggested in Agregated key points pose (see figure 11, numerical 1106) for suggestion and modification yields a more effective pose estimation in video (see Abstract of Pavllo) for motivation.   

With respect to claim 13, combination of Pindeus, Bhoi, Luvizon and Pavllo further discloses wherein the convolution is a one dimensional (1D) convolution, (see section 2, right hand column Our work, last four lines), as claimed.

With respect to claim 14, combination of Pindeus, Bhoi, Luvizon and Pavllo further discloses wherein the convolution is a one dimensional (1D) temporal convolution, (see section 2, right hand column Our work, last four lines), as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIKKRAM BALI/Primary Examiner, Art Unit 2663